FILED
ASHEVILLE, N.C.

sep 2.4 2018
| UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA U.S. DISTRICT COURT
ASHEVILLE DIVISION W. DIST. :

DOCKET NO. 1:18-CR-047-01
DOCKET NO, 1:18-CR-068-01
DOCKET NO. 1:18-CR-088-01

UNITED STATES OF AMERICA

Vv.

WANDA 8S. GREENE

 

JOINT MOTION TO EXTEND REPORTING DATE

NOW COMES the United States of America, by and through R. Andrew
Murray, United States Attorney, and also on behalf of the defense, and respectfully
submits this joint motion asking the Court to extend the date on which the defendant
is scheduled to report to the Bureau of Prisons (BOP) to commence serving her
sentence of imprisonment.

At the sentencing hearing on August 28, 2019, the Court imposed a sentence
of incarceration of 84 months, and allowed the defendant to remain on her conditions
of release and to self-report to start serving her period of incarceration, as notified
by the BOP. The defendant has recently received that notice. For security reasons,
BOP does not publicly disclose either the reporting dates or the designated facilities
in these instances, but the sealed pleading sets forth those details for the Court.

In support of this motion, the Government is simultaneously submitting a

motion to seal a more detailed explanation of the bases for this extension motion. In

Case 1:18-cr-00088-RJC-WCM Document 106 Filed 09/24/19 Page1of3
summary, however, this request is based on the defendant’s continuing to provide
assistance to the Government in the investigation and prosecution of other persons,
including current and former employees and officials of the Buncombe County
Government, as well as third parties.

This assistance to the Government is not merely hypothetical, or based on a
mere hope or expectation that she could provide useful information. Rather, the
parties have been meeting frequently for this purpose, including as recently as a four- |
hour session on September 18, 2019, and those sessions have proven to be valuable
to the investigations.

In one now-public instance, for example, Ms. Greene has provided assistance
in the investigation that resulted in the indictment returned against former Buncombe
County Commissioner Elien Frost, Case 1:19-cr-064, which is set for trial before
this Court during its December term. The Government expects that it will call the
defendant as a witness at that trial. Other matters in which she is rendering assistance
are addressed more fully in the pleading the parties seck to file under seal with the
Court.

For its part, the Government is motivated here not by any desire to delay Ms.
Greene’s punishment for the crimes she committed, but rather for the sake of
efficiency on the part of the Government in continuing to obtain her assistance. That

is, while she continues to reside in the Asheville area, the agents and prosecutor are

2
Case 1:18-cr-00088-RJC-WCM Document 106 Filed 09/24/19 Page 2 of 3
readily able to meet with her, go over documents and other evidence, and to pursue
additional avenues of investigation. In the particular instance of the Frost case, the
Government is also thereby able to meet with her for purposes of trial preparation.

If the reporting date is not extended, the law enforcement agents and
prosecutor could only meet with her by traveling for some distance out of state and
meeting with her for a limited time in a visitors’ room at the BOP facility, with all
the delays and additional expense that this would entail. In conclusion, the
Government submits that it is in the interest of efficiency and economy to delay, for
a time, the defendant’s reporting date.

The defense has reviewed this motion and has authorized the undersigned to
represent to the Court that this is a joint motion.

Respectfully submitted, this 24th day of September, 2019.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

  
   

/s/ Richard Lee Edwards

RICHARD LEE EDWARDS
ASSISTANT U, S, ATTORNEY

N.C, Bar Number 30205

100 Otis Street

Asheville, NC 28801

Telephone: (828) 271-4661

Fax: (828) 271-4670

E-mail: Richard.Edwards2(@usdoj.gov

3
Case 1:18-cr-00088-RJC-WCM Document 106 Filed 09/24/19 Page 3of3

 
